                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



  SYLVESTER ALLEN, JR., DEJUANA
  BIGELOW, TABATHA DAVIS, and
  FUTURE ALAMANCE, on behalf of
  themselves and all others similarly situated,
                                                       COMPLAINT
                Plaintiffs,
  v.                                                   Case No. 1:20-cv-00997

  CITY OF GRAHAM, KRISTI COLE,
  individually and in her official capacity as
  Chief of the Graham Police Department,
  ALAMANCE COUNTY, TERRY S.
  JOHNSON, individually and in his official
  capacity as Sheriff of Alamance County,
  GRAHAM POLICE OFFICERS JOHN and
  JANE DOES #1-15, and ALAMANCE
  COUNTY DEPUTY SHERIFFS JOHN and
  JANE DOES #16-30,

                Defendants.


       Plaintiffs Sylvester Allen, Jr., Dejuana Bigelow, Tabatha Davis, and Future

Alamance by and through counsel, file this complaint against Defendants the City of

Graham, Kristi Cole, individually and in her official capacity as Chief of the Graham Police

Department, Alamance County, Terry S. Johnson, individually and in his official capacity

as Alamance County Sheriff, John and Jane Does #1-15, all presently unknown officers of

the Graham Police Department, and John and Jane Does #16-30, all presently unknown

officers of the Alamance County Sheriff’s Office.




       Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 1 of 26
                                     INTRODUCTION

       The right of people to vote and to do so free from violence, retribution, or

intimidation from private actors or their government is one of the most sacred guarantees

of a constitutional democracy. Indeed, “[o]ther rights, even the most basic, are illusory if

the right to vote is undermined.” N. Carolina State Conf. of NAACP v. McCrory, 831 F.3d

204, 241 (4th Cir. 2016). Yet, as courts have recognized, “[v]oter intimidation presents an

ongoing threat to the participation of minority individuals in the political process[.]”

Democratic Nat’l Comm. v. Republican Nat’l Comm., 671 F. Supp. 2d 575, 578-79 (D.N.J.

2009), aff’d 673 F.3d 192 (3d Cir. 2012), cert. denied 133 S. Ct. 1471 (2013).

       On October 31, 2020, the Graham Police Department and the Alamance County

Sheriff’s Office ignored these constitutional commands. Plaintiffs attempted to exercise

their right to vote and assemble by participating in I Am Change, a march to the polls in

Graham, North Carolina, focused on social justice and political participation. Defendants

responded by firing pepper spray indiscriminately into the crowd of peaceful marchers,

including children as young as three years old and individuals with disabilities, on at least

two occasions during the march. As pepper spray filled the air, the protesters were forced

to disperse; many suffered trouble breathing, vomiting, and other complications.

       Plaintiffs participated in the march, attempting to exercise their rights to protest. For

that, Graham Police Department and Alamance Sheriff’s Department subjected them to

unwarranted and violent levels of force. Plaintiff Sylvester Allen Jr. was pepper sprayed in

his face while on stage, which caused irritation in and around his eyes and to his throat.



                                               2


      Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 2 of 26
Plaintiff Dejuana Bigelow and her child were pepper sprayed while at the march, causing

them to cough, have difficulty breathing, and suffer from burning in their eyes. To protect

her child from the assault, Ms. Bigelow wrapped her child’s head in her jacket and retreated

to her car, leaving the march early. At the time of this filing, Ms. Bigelow is still suffering

from irritation in her eyes due to the pepper spray. Plaintiff Tabatha Davis was pepper

sprayed while at the march, and immediately experienced trouble seeing and breathing.

Forced to remove her glasses and her face mask due to the irritants, Ms. Davis stumbled

her way out of the march—and away from the polling site, where she had intended to vote

that day. Because of the police violence, she was unable to cast her ballot. Members of

Future Alamance also suffered harm from the assault.

       Through their conduct, Defendants prevented North Carolinians from peacefully

protesting and casting their vote free from intimidation, threats, harassments, and coercion.

Defendants’ conduct occurred on the last day of early voting in North Carolina and three

days before the end of the 2020 general election. That Defendants would deploy weapons

of war to dissuade voters so close to Election Day inspires little confidence that voters will

be safe to cast their ballots. Plaintiffs bring this action to put a stop to Defendants’ actions

that violate federal and North Carolina law, and ensure that they may cast their ballots free

from intimidation, harassment, threats, or other forms of coercion.

                                          PARTIES

       1.     Plaintiff Dejuana Bigelow is a Black voter who resides in Graham, North

Carolina. She is registered to vote in Alamance County.



                                               3


      Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 3 of 26
       2.     Plaintiff Sylvester Allen, Jr. is a Black voter with Native American lineage

who reside in Graham, North Carolina. He is registered to vote in Alamance County.

       3.     Plaintiff Tabatha Davis is a white voter who resides in Mebane, North

Carolina. She is registered to vote in Alamance County.

       4.     Plaintiff Future Alamance is a community organization formed in July 2020

and based in Alamance County. Its members include registered voters in Alamance

County. The organization’s work is focused on creating an inclusive Alamance with

equality for the entire community.

       5.     Defendant Kristi Cole, sued individually and in her official capacity as

Graham Chief of Police, is domiciled in the state, and is subject to the personal jurisdiction

of this Court. In her capacity as Chief of Police for the Graham Police Department

(“GPD”), Defendant Cole is responsible for implementing the policy, practice, supervision,

implementation, and conduct of all GPD matters, including the appointment, training,

supervision, and conduct of all GPD personnel. In addition, Defendant Cole is responsible

for enforcing the rules of the GPD and ensuring that GPD personnel obey the laws of the

United States and the State of North Carolina, including by conducting thorough and

expeditious investigations into officer misconduct. At all relevant times, Defendant Cole

was acting within the scope of her employment and under color of state law.

       6.     Defendant Terry S. Johnson, sued individually and in his official capacity as

the Sheriff of Alamance County, is domiciled in the state, and is subject to the personal

jurisdiction of this Court. In his capacity as Sheriff of Alamance County, Defendant



                                              4


      Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 4 of 26
Johnson is responsible for implementing the policy, practice, supervision, implementation,

and conduct of all Alamance County Sheriff’s Office (“ACSO”) matters, including the

appointment, training, supervision, and conduct of all ACSO personnel. In addition,

Defendant Johnson is responsible for enforcing the rules of the ACSO and ensuring that

ACSO personnel obey the laws of the United States and the State of North Carolina,

including by conducting thorough and expeditious investigations into officer misconduct.

At all relevant times, Defendant Johnson was acting within the scope of his employment

and under color of state law.

       7.     Defendant City of Graham is a municipality organized and existing under the

laws of the State of North Carolina. Defendant City of Graham, acting through GPD and

Defendant Cole, is responsible for the policy, practice, supervision, implementation, and

conduct of all GPD matters, including the appointment, training, supervision, and conduct

of all GPD personnel. In addition, the City of Graham is responsible for ensuring that GPD

personnel obey the laws of the United States and the State of North Carolina.

       8.     Defendant Alamance County is organized and existing under the laws of the

State of North Carolina. Defendant Alamance County, acting through ACSO and

Defendant Johnson, is responsible for the policy, practice, supervision, implementation,

and conduct of all ACSO matters, including the appointment, training, supervision, and

conduct of all ACSO personnel. In addition, Alamance County is responsible for ensuring

that ACSO personnel obey the laws of the United States and the State of North Carolina.

       9.     Defendants John Does #1–15, whose true names are unknown to Plaintiffs



                                            5


      Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 5 of 26
and could not be discovered by Plaintiffs as of the date of the filing of this action, are all

officers, agents, and/or employees of the Graham Police Department.

        10.   Defendants John Does #16–30, whose true names are unknown to Plaintiffs

and could not be discovered by Plaintiffs as of the date of the filing of this action, are all

officers, agents, and/or employees of the Alamance County Sheriff’s Office.

                              JURISDICTION AND VENUE

        11.   Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1985(3), as well as

under 52 U.S.C. § 10307(b).

        12.   This Court has subject matter jurisdiction over this action under 28 U.S.C. §

1331 because this action arises under federal law, and under 28 U.S.C. § 1343 because this

action requests relief under statutes protecting the right to vote and civil rights.

        13.   This Court has personal jurisdiction over Defendants as residents of North

 Carolina.

        14.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to the claim occurred in this judicial

district.

        15.   This Court has the authority to provide the declaratory relief requested, and

any further relief that may be appropriate, pursuant to 28 U.S.C. §§ 2201 and 2202.




                                               6


       Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 6 of 26
                               STATEMENT OF FACTS

       A.     Alamance County and Its Police Forces Have a History of
              Discrimination and Interference with Political Participation by Black
              Citizens.

       16.    Plaintiffs’ experiences are only the latest in Alamance County’s long—and

violent—history of denying Black citizens access to political and social life.

       17.    In 1870, the Ku Klux Klan lynched Wyatt Outlaw, the first Black person

elected to serve in the municipal government of Graham. Mr. Outlaw was dragged from

his home and hanged from a tree in the courthouse square. Another Black man who

witnessed the lynching was found dead, drowned in a nearby pond.

       18.    In 1914, Graham erected the Alamance County Confederate Monument to

celebrate the soldiers who served in the Confederate Army at the site of the lynching of

Mr. Outlaw. On one side, the monument reads: “CONQUERED THEY CAN NEVER BE,

WHOSE SPIRITS AND SOULS ARE FREE.” It remains standing to this day. Upon

information and belief, Defendants have in recent years devoted resources to ensuring that

the monument is protected, such as by deploying law enforcement to the monument—

including when protesters against police violence against Black communities have

demanded the monument’s removal.

       19.    Upon information and belief, neo-confederate groups, such as Alamance

County Taking Back Alamance County (“ACTBAC”), have recently taken root in the

county, and have taken to armed demonstration to defend the monument.

       20.    Alamance County’s policing systems are not immune from this history.



                                             7


      Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 7 of 26
       21.    In 2010, the United States Department of Justice (“DOJ”) opened an

investigation into the ACSO for racially discriminatory policing. DOJ determined in 2012

that ACSO engaged in a pattern of racially discriminatory policing that was “deeply rooted

in a culture that begins with Sheriff [Terry] Johnson and permeates the entire agency.” 1

       22.    Earlier this year, as protesters across the country took to the streets to demand

police accountability and racial justice in the wake of the high-profile killing of George

Floyd, the Graham Police Department posted a message criticizing the purported

“hypocrisy” of the Black Lives Matter movement on its official Facebook pace.

       23.    ACSO also a pattern of engaging in discriminatory policing for the purpose

of suppressing minority votes—often by engaging in racial profiling.

       24.    Upon information and belief, in 2004, Defendant Johnson directed ACSO

deputies to visit the homes of approximately 100 newly registered Hispanic voters in the

county, claiming without basis that he was concerned about voter fraud.

       25.    Upon information and belief, in 2017, ACSO arrested and charged 12

Alamance County residents—nine of whom were Black—with illegally voting in the 2016

general election. That year, Alamance County led the State in voter fraud prosecutions.

       26.    Protestors who participated in the October 31 march, further described

below, intended to call attention to discriminatory policing and police violence, to vote for

change, and to encourage others to do so.



1
 Letter from United States Dep’t of Justice to Alamance County 2 (Sept. 18, 2020), available
online at https://www.justice.gov/iso/opa/resources/171201291812462488198.pdf.


                                              8


      Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 8 of 26
       B.     The Right to Vote Is Protected by Law.

              1.      Federal Law Bars Intimidation at the Polls.

       27.    The right to vote includes the right to be free from physical violence or threats

of physical violence in the exercise of the franchise. See, e.g., Paynes v. Lee, 377 F.2d 61,

64 (5th Cir. 1967) (“The protected right [to vote] includes the right to be free from bodily

injury in the exercise of the right of franchise.”) (citing Ex Parte Yarbrough, 110 U.S. 651,

662 (1884)); Katzenbach v. Original Knights of Ku Klux Klan, 250 F. Supp. 330, 334 (E.D.

La. 1965) (pattern of acts and threats of physical violence constituted intimidation of

voter’s attempt to exercise their civil rights).

       28.    The Civil Rights Act of 1871, 42 U.S.C. § 1985(3), provides for damages

and equitable relief “if two or more persons conspire to prevent by force, intimidation, or

threat, any citizen who is lawfully entitled to vote, from giving his support or advocacy in

a legal manner, toward or in favor of . . . an elector for President or Vice President, or as a

Member of Congress of the United States; or to injure any citizen in person or property on

account of such support or advocacy.” 42 U.S.C. § 1985(3).

       29.    Section 1985(3) provides that an action will lie against the conspirators so

long as “one or more persons engaged” in the conspiracy “do, or cause to be done, any act

in furtherance of the object of such conspiracy.” Id. Even as to those persons who do not

directly participate in those activities, Section 1985(3) makes it unlawful to conspire with

others to promote, organize, and otherwise facilitate those efforts.

       30.    The Voting Rights Act protects against intimidation in both elections and



                                               9


      Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 9 of 26
registration efforts. Section 11(b) of the Voting Rights Act prohibits actual or attempted

“intimidation,” “threats,” or “coercion” against a person, either “for voting or attempting

to vote” or “for urging or aiding any person to vote or attempt to vote.” 52 U.S.C. §

10307(b).

       C.     Defendants’ Unlawful Actions Intimidated, Threatened and Physically
              Harmed Voters, Including Plaintiffs.

                    i.   Defendants’ Intimidating Conduct

       31.    On October 31, 2020, Sylvester Allen, Jr., Dejuana Bigelow, Tabatha

Davisand members of Future Alamance marched to the Elm Street polling place as part of

the I Am Change, Legacy March to the Polls (the “March”).

       32.    The March was intended to encourage “people to go to the polls and vote for

change.” 2 It began at Wayman’s Chapel AME Church and was scheduled to stop at Court

Square, near the Confederate monument, where participants would join in a rally

encouraging people to vote. March organizers planned for the March to ultimately

culminate near Elm Street polling place, where some participants would vote in the 2020

general election.

       33.    The March was also intended to rally people in support of the Black Lives

Matter movement, which protests police violence against Black communities.

       34.    Particularly given the long history of racially discriminatory policing in




2
  The Times News, Local Activists to Hold Halloween March in Graham (Oct. 14, 2020),
https://www.thetimesnews.com/story/news/2020/10/14/activist-announces-i-am-change-march-
wednesday-press-conference/3658546001/.


                                            10


     Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 10 of 26
Alamance County, the March was meant to serve as a moment of political power for Black

communities.

       35.     Protestors gathered together at the church at approximately 11:00 A.M., then

walked from the church to Court Square.

       36.     Police officers accompanied them on the March. All protestors remained

orderly and calm during the March. There were no arguments between protestors and

police officers.

       37.     When March attendees arrived at Court Square, they kneeled in a moment of

silence for 8 minutes and 46 seconds in remembrance of George Floyd, representing the

amount of time Minneapolis police officer Derek Chauvin pressed his knee on Mr. Floyd’s

neck, suffocating him to death.

       38.     Immediately after the remembrance, police officers ordered the nearly 200

protestors out of the streets. Some of the protestors were unable to hear the officer’s

commands.

       39.     Protestors began to move out of the street, but because the area was crowded,

they were not able to immediately exit.

       40.     Several protesters, including Ms. Bigelow and Mr. Allen, observed officers

on the scene communicating with each other.

       41.     Upon information and belief, the GPD police officers and ACSO deputies,

including Defendants John and Jane Does #1-30, were communicating with each other to

coordinate a plan for dispersing the crowd.



                                              11


      Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 11 of 26
       42.     Upon information and belief, less than one minute after ordering protestors

to clear the street, Defendants indiscriminately discharged pepper spray against the

protestors, including children as young as three years old, elderly individuals, and those

with disabilities.

       43.     Pursuant to the Alamance County Sheriff’s Office Policy & Procedure

Manual promulgated by Defendant Johnson, any use of a chemical agent must be promptly

reported to senior officials with the Sheriff’s Office, including Defendant Johnson.

       44.     After receiving notice that a chemical agent was used, Defendant Johnson

must develop an “operational plan” for continued response to the situation.

       45.     Upon information and belief, Defendant Johnson received notice after the

first time pepper spray was used on peaceful protesters.

       46.     Upon information and belief, the operational plan Defendant Johnson

developed after learning of the first use of pepper spray authorized deputies, including

Defendant Officers John Does #16-30, to use pepper spray again.

       47.     The protesters were able to move out of the roadway and onto the public

square by the Confederate Monument. Some protesters gathered in the park area, and some

gathered on the sidewalk across from the park.

       48.     Organizers for the March began speaking at a stage that was set up on the

sidewalk, using speakers that were plugged into a generator for which the organizers had

received a permit. Ms. Davis found a spot near the stage and Mr. Allen was on the stage.

       49.     Upon information and belief, while the March organizers were speaking to



                                            12


      Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 12 of 26
protesters, GPD and ACSO officers—including Defendants John and Jane Does #1-30—

communicated with each other and decided to use pepper spray again.

       50.    After approximately 30 minutes, ACSO deputies came to the stage and

attempted to unplug the generator to end the rally without explanation.

       51.    Less than a minute later, ACSO deputies began to unleash pepper spray at

the March attendees without explanation or warning.

       52.    The pepper spray began to blanket the area, forcing march attendees who had

planned on voting at the polling place about a block away—including Ms. Davis—away

from the area. Ms. Davis fled to protect herself.

       53.    Because the pepper spray began to immediately irritate her eyes and throat,

Ms. Davis was forced to remove her eyeglasses and the face mask she was wearing to

protect herself from COVID-19 infection.

       54.    Many others, including children, elderly persons, and handicapped members

of the crowd, also were forced to remove their protective face masks and leave the area

because of the pepper spray. In the resulting chaos, Ms. Davis, lost her glasses. Because so

many people were no longer wearing masks, she feared exposure to COVID-19.

       55.    Ms. Davis was unable to cast her vote on October 31, 2020, because of the

violence she suffered. Upon information and belief, other participants in the March were

also unable to cast their votes on October 31, 2020, as a result of the police violence.

       56.    This event occurred on the last day of early voting, and the only remaining

opportunity for in-person voting is tomorrow, November 3, 2020. There is a significant



                                             13


     Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 13 of 26
risk that Defendants’ harassment will prevent North Carolina voters from casting a ballot

in the 2020 election.

       57.    Further, discharging pepper spray against individuals celebrating the right to

vote and marching to a polling place intimidates North Carolina voters, particularly Black

voters, and is likely to deter individuals from voting. Defendants sent a clear message

targeting Black voters and others who speak out against police violence targeting Black

people, such as Ms. Davis and other members of Future Alamance, that they may face

pepper spray or other attacks when they vote or engage in peaceful assemblies.

       58.    Indeed, marchers who have just been brutalized may not want to return to the

area to vote on Election Day.

       59.    Discharging pepper spray at peaceful protestors marching to a polling place

constitutes an attempt to intimidate, threaten, or coerce voters in a manner that prevents

them from exercising their constitutional right to vote.

       60.    Upon information and belief, Defendants’ use of pepper spray on March

attendees was motivated at least in part by the race of March attendees—the majority of

whom were Black, and all of whom were marching in support of the Black community.

       61.    At a subsequent press conference regarding the incident, a GPD

spokesperson—speaking on behalf of Defendant Cole—defended GPD officers’ conduct,

including that of Defendants John and Jane Does #1-15. The GPD spokesperson blamed

March attendees and organizers for the violence.

       62.    Upon information and belief, neither Defendant Cole, Defendant Johnson,



                                             14


     Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 14 of 26
nor any other senior official within GPD or ACSO has taken any steps to investigate or

discipline any officer in connection with the use of pepper spray on peaceful voters on

October 31, 2020.

                    ii.   Effect of Intimidation on Plaintiffs

       63.    Upon information and belief, at least four voters were prevented from voting

in the general election on October 31 because of the Defendants’ conduct. This includes

Ms. Davis and another Future Alamance member.

       64.    Mr. Allen participated in the I Am Change march. Mr. Allen is a resident of

Alamance County and had already voted in the 2020 election. Mr. Allen participated in the

8 minute and 46 second moment memorial for George Floyd. Within seconds of the

memorial ending, Mr. Allen heard and saw law enforcement pepper spraying march

participants. Mr. Allen was indirectly hit by the pepper spray. Later, Mr. Allen was on the

stage set up for the march’s speakers. He saw police trying to take the generator that was

powering the sound equipment for the march. Within moments, law enforcement

surrounded the stage and began to pepper spray people. Law enforcement pepper sprayed

Mr. Allen in the face. The pepper spray caused a burning sensation in and around Mr.

Allen’s eyes that continued for 20 minutes, and in his throat. At the time of this filing, Mr.

Allen continues to have irritation in his throat.

       65.    Plaintiff Dejuana Bigelow participated in the I Am Change march. Ms.

Bigelow is a resident of Alamance County and had already voted in the 2020 election. She

brought her three-year-old daughter to Court Square to join the peaceful protest. About



                                              15


     Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 15 of 26
fifteen seconds after the memorial to George Floyd ended, she heard Graham police

officers begin to say “Time is up. Everybody move. Move. Move. Move.” No more than

20 seconds later, she began to see that officers were discharging pepper spray into the

crowd. The pepper spray hit herself and her daughter; they both began coughing. It was

difficult for them to breath and Ms. Bigelow’s eyes were burning. She took her daughter’s

jacket off and used it to cover her daughter’s face. She looked up and saw white smoke

from the police conduct and fled to her car with her daughter. At the time of this complaint,

Ms. Bigelow’s eyes are still irritated. Studies have found that individuals exposed to pepper

spray can continue to experience significant adverse health consequences up to one month

after exposure. 3

       66.    Plaintiff Ms. Davis participated in the I Am Change march. She had planned

to vote at the Elm Street polling site to which the March was headed. Once the March

arrived at Court Square, Ms. Davis participated in the memorial protest in honor of George

Floyd, kneeling for 8 minutes and 46 seconds. Almost immediately afterwards, Ms. Davis

heard officers instruct the marchers to leave. Just seconds later, she saw officers discharge

pepper spray into the crowd and soon began to feel the effect of the spray.

       67.    Ms. Davis, who has asthma, began coughing and had to remove her glasses

because the chemical was getting in her eyes. She also had to remove the face mask that

she wore to protect herself from COVID-19. She saw that others in the area had to do the


3
 Y.G. Karagama, J.R. Newton, and C.J.R. Newbegin. “Short-term and long-term physical effects
of exposure to CS spray.” Journal of The Royal Society of Medicine. J.R. Soc. Med. April 2003.
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC539444/.


                                             16


      Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 16 of 26
same, exposing them to a heightened risk of contracting the disease. She fled the square,

losing her glasses in the process, and was unable to make it back to the polling station

before it closed at 3:00 p.m. When she returned home, she could still smell the pepper spray

on her clothing.

       68.    Defendants’ intimidating and violent conduct prevented Ms. Davis from

voting at Elm Street on October 31. She plans to vote on November 3, but she is worried

that she will face crowded polls and longer lines and fears she may face similar types of

intimidation when she goes to cast her vote.

       69.    Future Alamance organized for its members to participate in the March to

the polls. At least two members, including Ms. Davis, intended to vote and were prevented

from voting because of Defendants’ conduct.

                   iii.     Excessive Use of Force in Deployment Pepper Spray
                            During March

       70.    The Defendants discharged pepper spray on protestors on at least two

occasions on October 31 which caused Plaintiffs physical harm. Oleoresin capsicum, also

known as pepper spray, is far from a trivial inconvenience to those exposed; rather, it poses

serious risks of injury—even death.

       71.    As the United States Court of Appeals for the Fourth Circuit has recognized,

“[t]he effects of OC spray include (1) dilation of the capillaries and instant closing of the

eyes through swelling of the eyelids, (2) immediate respiratory inflammation, including

uncontrollable coughing, retching, shortness of breath and gasping for air with a gagging




                                             17


     Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 17 of 26
sensation in the throat, and (3) immediate burning sensations to the mucous membranes,

skin and inside the nose and mouth.” Park v. Shiflett, 250 F.3d 843, 849 (4th Cir. 2001).

       72.    The use of pepper spray during the ongoing Novel Coronavirus – 2019

(“COVID-19”) pandemic creates additional risks for those exposed. COVID-19 is spread

through respiratory droplets, which are spread by coughing, sneezing, and talking. 4 In

addition to burning of the eyes, nose, and mouth, exposure to pepper spray can cause

increased nasal secretions, immediate coughing, and sneezing.

       73.    Defendants deployed pepper spray through aerosol guns, causing the gas to

spread over entire areas. When used in such a manner, pepper spray cannot be targeted at

specific people or even in a discrete direction. It inherently injures everyone exposed to it.

       74.    Because pepper spray creates respiratory problems, many marchers exposed

to pepper spray at the event could not keep on their masks worn to prevent the spread of

COVID-19. This includes Ms. Davis who had to remove her mask and glasses after being

sprayed with pepper spray.

       75.    When large groups of people congregate, remove their masks, and cough or

sneeze, the risk of becoming infected with COVID-19 increases.

                                  CAUSES OF ACTION

                              FIRST CAUSE OF ACTION
                          52 U.S.C. § 10307 – Voter Intimidation

       76.    Plaintiffs hereby incorporate all other paragraphs of this Complaint as if fully


4
      Cornoavirus   Disease     2019    (COVID-19)      Frequently       Asked     Questions,
https://www.cdc.gov/coronavirus/2019-ncov/faq.html#Spread.


                                             18


     Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 18 of 26
set forth in this claim.

        77.      Defendants, including more than a dozen law enforcement officers from both

the Graham Police Department and the Alamance County Sheriff’s Office, overstepped the

bounds for proper conduct of a law enforcement officer by unlawfully discharging pepper

spray against plaintiffs and other peaceful protestors.

        78.      Defendants’ unlawful discharging of pepper spray intimidated, threatened or

coerced, and/or attempted to intimidate, threaten, or coerce constitutionally eligible voters

by directly interfering with march attendees who planned to vote after the march, including

members of Future Alamance.

        79.      Defendants’ actions, by disrupting a peaceful celebration of the right vote,

also sent a clear message of intimidation to all those who wish to celebrate or exercise their

right to vote.

        80.      Members of Future Alamance, including Ms. Davis, were prevented from

voting on October 31 because of Defendants’ illegal actions. Ms. Davis is fearful of

attempting to vote on Election Day and is concerned she may be unable to vote.

                              SECOND CAUSE OF ACTION
                       42 U.S.C. § 1983 – First Amendment Retaliation

       81.       Plaintiffs hereby incorporate all other paragraphs of this Complaint as if fully

set forth in this claim.

       82.       Plaintiffs engaged in constitutionally protected speech and assembly by

participating in a peaceful march to a polling site for the purposes of voting.




                                                19


      Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 19 of 26
       83.       Defendants John and Jane Does #1-30 engaged in use of pepper spray,

causing injuries to Plaintiffs.

       84.       Defendant Cole approved of and ratified the conduct of Defendants John and

Jane Does #1-15 and other Graham police officers who used pepper spray on Plaintiffs.

       85.       Defendant Johnson approved of and ratified the conduct of Defendants John

and Jane Does #16-30 and other Alamance County deputy sheriffs who used pepper spray

on Plaintiffs.

       86.       Defendant Johnson is a final policymaker within Alamance County for all

matters related to the Alamance County Sheriff’s Office. His decisions regarding the

Alamance County Sheriff’s Office, including all deputies thereof, constitute the official

policies of Defendant Alamance County.

       87.       Defendant Cole is a final policymaker within the City of Graham for all

matters related to the Graham Police Department. Her decisions regarding the Graham

Police Department, including all officers thereof, constitute the official policies of

Defendant City of Graham.

       88.       Defendants’ conduct would likely deter a person of ordinary firmness from

participating in further marches for fear of being subject to similar force, and did in fact

actually deter Plaintiffs from participating in further demonstrations.

       89.       Defendants have not used, or authorized use of, pepper spray on protesters

who were demonstrating in support of maintaining Confederate monuments, even when

those protesters demonstrated in the same area of Graham as Plaintiffs.



                                              20


      Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 20 of 26
       90.     Defendants engaged in their use of pepper spray just minutes after Plaintiffs

and other peaceful marchers kneeled to commemorate George Floyd, a Black man who

was killed by police officers.

       91.     Defendants’ conduct was motivated at least in part by the subject matter of

Plaintiffs’ march—protesting police violence.

       92.     As a direct and proximate result of Defendants’ conduct, Plaintiffs have

sustained the injuries detailed above.

                              THIRD CAUSE OF ACTION
                  42 U.S.C. § 1983 – Fourth Amendment/Excessive Force

       93.     Plaintiffs hereby incorporate all other paragraphs of this Complaint as if fully

set forth in this claim.

       94.     At all relevant times, Defendants have acted—and continue to act—under

color of state law.

       95.     At all relevant times, Plaintiffs were peacefully marching to a poll site and

did not disobey or refuse any police order.

       96.     At no point did Plaintiffs pose any risk of injury or harm to themselves, other

people, or property.

       97.     Defendants John and Jane Does #1-30 nonetheless repeatedly used pepper

spray on Plaintiffs.

       98.     By using pepper spray on Plaintiffs without justification, Defendant Officers

subjected Plaintiffs to excessive force.




                                              21


      Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 21 of 26
          99.    Defendant Cole has, through her spokesperson, defended GPD’s conduct,

including the conduct of Defendant Officers John and Jane Does #1-15, and has blamed

voters for the violence.

          100.   Defendant Cole has failed to investigate or discipline any GPD officers,

including Defendants Officers John Does #1-15, for using pepper spray on peaceful voters.

          101.   Defendant Cole approved of and ratified the conduct of Defendant Officers

John Does #1-15 and other Graham police officers who used pepper spray on Plaintiffs.

          102.   Upon information and belief, Defendant Johnson received notice after the

first time pepper spray was used on peaceful protesters.

          103.   Upon information and belief, the operational plan Defendant Johnson

developed after learning of the first use of pepper spray authorized deputies, including

Defendant Officers John Does #16-30, to use pepper spray again.

          104.   Defendant Johnson has failed to investigate or discipline any ACSO deputies,

including Defendants Officers John Does #16-30, for using pepper spray on peaceful

voters.

          105.   Defendant Johnson approved of and ratified the conduct of Defendant

Officers John Does #16-30 and other Alamance County deputy sheriffs who used pepper

spray on Plaintiffs.

          106.   Defendant Johnson is a final policymaker within Alamance County for all

matters related to the Alamance County Sheriff’s Office. His decisions regarding the




                                              22


     Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 22 of 26
Alamance County Sheriff’s Office, including all deputies thereof, constitute the official

policies of Defendant Alamance County.

       107.    Defendant Cole is a final policymaker within the City of Graham for all

matters related to the Graham Police Department. Her decisions regarding the Graham

Police Department, including all officers thereof, constitute the official policies of

Defendant City of Graham.

       108.    As a direct and proximate result of Defendants’ conduct, Plaintiffs have

sustained the injuries detailed above.

                            FOURTH CAUSE OF ACTION
                 42 U.S.C. § 1985(3) – Conspiracy to Deprive Civil Rights

       109.    Plaintiffs hereby incorporate all other paragraphs of this Complaint as if fully

set forth in this claim.

       110.    Defendants conspired to prevent eligible voters, by force, intimidation, and

threat, from exercising their right to vote. GPD and ACSO officers, including Defendants

John and Jane Does #1-30, communicated with each other to form a joint strategy to

disperse March attendees from the street and the stage.

       111.    Defendants decided to engage in the use of pepper spray as detailed above at

least in part due to the race of the March attendees, the majority of whom were Black.

       112.    Upon information and belief, Defendants have not used, or authorized use

of, pepper spray on protesters, the vast majority of whom are white, who were

demonstrating in support of maintaining Confederate monuments even when those

protesters demonstrated in the same area of Graham as Plaintiffs.

                                              23


      Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 23 of 26
       113.   Defendants violated 42 U.S.C. § 1985(3) by knowingly conspiring with each

other to forcefully interrupt a peaceful protest by unlawfully discharging pepper spray.

       114.   Defendants violated 42 U.S.C. § 1985(3) by conspiring to prevent by force,

intimidation, or threat, citizens from exercising their constitutional right to vote.

       115.   Defendants’ unlawful discharging of pepper spray on two separate occasions

approximately one-hour apart constituted substantial steps in furtherance of the conspiracy.

       116.   Defendants knew or should have known that at the time of their unlawful

discharging of pepper spray that such acts would prevent or deter constitutionally eligible

voters from exercising their right to vote in upcoming elections.

       117.   After Defendants deployed tear gas after the remembrance of George Floyd

a number of marchers were injured and forced to leave. Defendant knew discharging

pepper spray a second time would have the same consequence of forcing marchers to flee

the area and prevent them from exercising their constitutional rights.

       118.   Defendants’ conduct intimidated or attempted to intimidate voters and

prevented Plaintiffs form voting.

                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiffs request that this Court:

           a. Declare that Defendants’ intimidating conduct—including discharging

              pepper spray at peaceful protestors on their way to vote is contrary to law;

           b. Declare that the harassment or intimidation of voters at or outside of the polls

              or on their way to the polls during the 2020 Election—is contrary to law;



                                              24


      Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 24 of 26
          c. Award damages against individuals who were injured during the March;

          d. Award attorney’s fees and costs associated with this litigation; and

          e. Grant such other relief as this Court may deem proper.



Dated: November 2, 2020

                                                 Respectfully submitted,


/s/ Geraldine Sumter                            Leah Aden*
Geraldine Sumter (NC Bar No. 11107)             Natasha Merle*
Ferguson Chambers & Sumter, P.A.                Ashok Chandran*
309 East Morehead St., Suite 110,               NAACP LEGAL DEFENSE
Charlotte, NC 28202                             AND EDUCATION FUND, INC.
704-375-8461                                    40 Rector Street, 5th Floor
GSumter@fergusonsumter.com                      New York, NY 10006
                                                212-965-2200
C. William Phillips*                            laden@naacpldf.org
COVINGTON & BURLING LLP                         nmerle@naacpldf.org
620 Eighth Avenue                               achandran@naacpldf.org
New York, NY 10018-1405
212-841-1081                                    Morgan Lewis*
cphillips@cov.com                               COVINGTON & BURLING LLP
                                                415 Mission Street
Marianne Spencer*                               San Francisco, CA 94105-2533
COVINGTON & BURLING LLP                         415-591-7098
850 Tenth Street, N.W.                          mlewis@cov.com
Washington, DC 20001
202-662-5745
mspencer@cov.com

                                                 Attorneys for Plaintiffs

* Application for appearance pursuant to Local Rule 83.1(d) forthcoming




                                           25


     Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 25 of 26
                                CERTIFICATE OF SERVICE

       I, Geraldine Sumter, hereby certify that on the 2nd day of November, 2020, a true and

correct copy of the foregoing was filed on the Court’s CM/ECF filing system. An additional copy

was mailed to the following defendants, via certified mail with return receipt:

City of Graham
Graham City Attorney’s Office
201 South Main Street
Graham, NC 27253

Chief Kristi Cole
Graham Police Department
216 S. Maple St.
Graham, NC 27253

Sheriff Terry S. Johnson
Alamance County Sheriff’s Office
109 S. Maple St.
Graham NC 27253

Alamance County
Alamance County Attorney’s Office
124 W. Elm St.
Graham, NC 27253.


                                                         /s/ Geraldine Sumter      .

                                                        Geraldine Sumter




                                               26



       Case 1:20-cv-00997-CCE-LPA Document 1 Filed 11/02/20 Page 26 of 26
